Citation Nr: 0423118	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  O3-15 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The veteran had recognized guerrilla service from May 1944 to 
April 1945; he died in June 1997.  The appellant is the 
veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The RO denied entitlement to service connection for cause of 
death and legal entitlement to accrued benefits.  Appellant 
filed a notice of disagreement as to dependency and indemnity 
compensation, death pension and accrued benefits.  The RO 
issued a statement of the case on the issues of service 
connection for cause of death, legal entitlement to accrued 
benefits and legal entitlement to nonservice-connected death 
pension.  In her May 2003 substantive appeal, the appellant 
specifically stated that she was only appealing the issue of 
service connection for cause of death.  Thus, the only issue 
currently on appeal before the Board is entitlement to 
service connection for cause of the veteran's death.

In August 2003 the RO denied entitlement to dependency and 
indemnity compensation under 38 U.S.C.A. § 1318 (West 2002).  
The RO notified appellant of that decision by letter dated 
August 26, 2003; she has not appealed.  


FINDINGS OF FACT

1.  The veteran died in June 1997 at the age of 76.  The 
cause of death was certified as cardiovascular-respiratory 
arrest.  The antecedent cause was cancer of the liver.  The 
underlying cause was diabetes mellitus.  Congestive heart 
failure was listed as a significant condition contributing to 
death.  

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.

3.  There is no competent medical evidence that the veteran 
had any form of cardiovascular disease, diabetes mellitus, or 
a malignant tumor during service or within one year of 
separation from service.  

4.  There is no competent medical evidence that a service-
related disability caused or contributed substantially or 
materially to cause the veteran's death.  


CONCLUSION OF LAW

The illnesses that caused or contributed substantially or 
materially to cause the veteran's death were not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In the instant case, the agency of original jurisdiction 
notified appellant of the information and evidence necessary 
to substantiate the claim or the above duties to obtain or 
provide evidence in May 2002 and June 2002, which is prior to 
the August 2002 rating decision.  The RO again notified 
appellant of the information and evidence necessary to 
substantiate the claim in May 2004.

The RO notified appellant of the responsibilities of the VA 
and the claimant in developing the record.  Specifically, the 
RO notified appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified appellant of her responsibility to respond in 
a timely matter to the VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for her.  The RO also requested appellant 
to advise VA if there were any other information or evidence 
he considered relevant to her claim so that VA could help by 
getting that evidence.  

The RO notified appellant the reasons why she was not 
entitled to service connection for the cause of the veteran's 
death in the August 2002 rating decision and the April 2003 
statement of the case.  The RO notified appellant of the laws 
and regulations pertaining to service connection for cause of 
death and provided a detailed explanation why service 
connection for cause of death was not warranted under the 
applicable laws and regulations based on the evidence 
provided.  Appellant is fully aware of the evidence and 
information necessary to substantiate her claim.  The duty to 
notify appellant has been satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case the evidence includes the service medical 
records.  The evidence includes the post-service private 
medical treatment records Veterans Memorial Medical Center 
and a statement from one of the physicians at that facility 
who noted the veteran's cause of death.  The evidence also 
includes a certified copy of the veteran's death certificate.  
Appellant has not identified any post-service VA medical 
treatment.  It does not appear that there are additional 
medical treatment records that are necessary to proceed to a 
decision in this case.  

In this case the Board finds that VA does not have a duty to 
obtain a VA medical opinion.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case there is competent medical evidence showing the 
cause of death and the contributory causes of death.  
However, the service medical records do not show a diagnosis 
of any of the diseases during service or during the initial 
post-service year.  In fact, she does not contend that he had 
been diagnosed with these diseases during that time period.  
Her only contention is that the veteran suffered from 
tuberculosis at that time and it was a contributory cause of 
his death.  There is absolutely no competent medical support 
for this contention.  Furthermore, the competent evidence of 
record does not indicate that any of the causes of death may 
be associated with an established event, injury, or disease 
in service.  The competent evidence does not show any 
possible association with military service.  38 C.F.R. 
§ 3.159(c)(4).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to appellant in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  The appellant contends that he had suffered 
from tuberculosis during active service, which worsened over 
the years after separation.  She argues that his tuberculosis 
was service-related and it was the contributing cause of the 
veteran's death from cardiovascular-respiratory arrest.  

The veteran died in June 1997 at the age of 76.  The cause of 
death was certified as cardiovascular-respiratory arrest.  
The antecedent cause was cancer of the liver.  The underlying 
cause was diabetes mellitus.  Congestive heart failure was 
listed as a significant condition contributing to death.  

In this case, the service medical records do not show 
treatment for or a diagnosis of any form of cardiovascular 
disease, liver disease, cancer, diabetes mellitus, or heart 
disease.  Physical examination during the October 1947 
separation medical examination shows that the cardiovascular 
system was normal at that time.  The lungs were normal.  
Neurological examination was normal.  The endocrine system 
was normal.  There were no eye abnormalities.  The abdominal 
wall and viscera were also normal.  In fact, there were no 
physical defects found on examination at that time.  Although 
appellant contends that the veteran suffered from 
tuberculosis during active service, there is no competent 
medical evidence supporting a diagnosis of tuberculosis at 
that time.  

The post-service medical evidence does not show a diagnosis 
of any form of cardiovascular disease, diabetes mellitus, or 
a malignant tumor during the initial post-service year.  
Continuous service for 90 days or more during a period of war 
or following peacetime service after January 1, 1946, and 
post-service development of a presumptive disease, which 
includes cardiovascular disease, diabetes mellitus, and a 
malignant tumor, to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 C.F.R. §§ 3.307, 3.309 (2003).  However, the 
appellant does not contend, and the medical evidence does not 
show, that the veteran had been diagnosed with any of these 
presumptive diseases during his initial post-service year.  
Consequently, a presumption in favor of service connection 
for chronic disease manifest during the initial post-service 
year is not for application.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Finally, in order to establish service connection for the 
cause of the veteran's death, the evidence must establish 
that the service-connected disability was either the 
principal or a contributory cause of death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related to the cause of death.  For 
a service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2003).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c)(4) (2003).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of a service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connected claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here, as noted above, the veteran was not service-connected 
for any disability at the time of his death.  The only post-
service medical evidence consists of the medical treatment 
records from the Veterans Memorial Medical Center, which are 
dated from 1995 to 1996, and a statement from one of the 
physicians at that facility who noted the veteran's cause of 
death.  The records include multiple laboratory studies, 
chest x-ray examinations and electrocardiographs.  The 
impressions included minimal pulmonary tuberculosis, which 
was stable, and left ventricular hypertrophy and septal 
fibrosis.  These diagnoses come more than 40 years after his 
military service and there is no medical evidence relating 
pulmonary tuberculosis, left ventricular hypertrophy, or 
septal fibrosis to active service or to the veteran's 
immediate cause of death or contributory causes of death.  
Moreover, the veteran was not service-connected for any of 
these disorders.  In this case, none of the medical evidence 
relates the veteran's cause of death from cardiovascular-
respiratory arrest or contributory causes of death from liver 
cancer, diabetes mellitus and congestive heart failure to any 
event in service.  

The only evidence linking the veteran's cause of death to 
active service consists of statements from the appellant.  
The appellant is competent as a layperson to report that on 
which she has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, the appellant is not 
competent to render a medical opinion relating the veteran's 
cause of death or any of the contributing causes of death to 
active service as there is no evidence of record that she has 
specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2003).  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



